Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 1 of 9 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

SHANNON WARREN-HIGGINS,         )
                                )
           Plaintiff,           )
                                )
      v.                        ) CAUSE NO:1:19-cv-2083
                                )
INDIANA UNIVERSITY HEALTH, INC. )
and INDIANA UNIVERSITY HEALTH   )
CARE ASSOCIATES, INC. d/b/a     )
IU HEALTH PHYSICIANS,           )
                                )
           Defendants.          )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

         1.    Plaintiff, Shannon Warren-Higgins (“Warren-Higgins”), brings this action against

Defendants, Indiana University Health Care Associates, Inc. d/b/a IU Health Physicians and Indiana

University Health, Inc. (“Defendants”), for unlawfully violating her rights as protected by the

Americans With Disabilities Act (“ADA”).

                                           PARTIES

         2.    Warren-Higgins has resided within the Southern District of Indiana at all relevant

times.

         3.    Defendants conduct business within the Southern District of Indiana.

                                JURISDICTION AND VENUE

         4.    Jurisdiction is conferred on this Court by 28 U.S.C. § 1331; 42 U.S.C. § 1988; and

42 U.S.C. § 12117.

         5.    Warren-Higgins is an “employee” within the meaning of 42 U.S.C. § 12111(4).

         6.    Defendants are “employers” within the meaning of 42 U.S.C. § 12111(5)(A).
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 2 of 9 PageID #: 2



       7.       Warren-Higgins satisfied her obligations to exhaust her administrative remedies,

having timely filed a Charge of Discrimination with the Equal Employment Opportunity

Commission. The EEOC issued a right-to-sue notice to Warren-Higgins. She now timely files her

lawsuit.

       8.       Venue is proper in this Court.

                                   FACTUAL ALLEGATIONS

       9.       Warren-Higgins is a qualified individual with disability, has a record of a disability,

and/or has been regarded as disabled by Defendants.

       10.      Defendants hired Warren-Higgins to be a Patient Access Center Representative in or

about September 2016.

       11.      Warren-Higgins’ work performance has met or exceeded Defendants’ legitimate

expectations.

       12.      Warren-Higgins has reported to Supervisor Cierre Maxey (“Maxey”) and Manager

Kelly Skidmore (“Skidmore”) at all relevant times.

       13.      Warren-Higgins is a diabetic and has chronic diabetic episodes that flare up at work

and home. Her diabetes significantly impacts at least one major life activity, including, but not

limited to, eating, caring for herself, and the functioning of her endocrine system.

       14.      Since her hire, Warren-Higgins advised Maxey, Skidmore, and human resources

multiple times about her disability and its resulting symptoms.

       15.      In or about September 2017, Warren-Higgins requested reasonable accommodations

for her disabilities, including, but not limited to, flexible morning and afternoon breaks, as needed,

to take a snack due to low blood sugar, and intermittent leave pursuant to the Family and Medical


                                                 -2-
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 3 of 9 PageID #: 3



Leave Act (“FMLA”).

       16.        In or about September 2017, Warren-Higgins had a diabetic episode. RN Sandy

Linderman (“Linderman”) told Maxey about the diabetic episode. Linderman told Warren-Higgins

about applying for a reasonable accommodation. Warren-Higgins subsequently told Skidmore that

she needed an accommodation for her diabetes. He provided her paperwork that she then completed

and returned along with a doctor’s note. The medical note provided: “Due to Mrs. Warren-Higgins

Type 2 diabetes, she requires time for a snack mid-morning and mid-afternoon or if she feels her

blood sugar is getting too low.” She also provided Maxey her medical note. Defendants granted her

requested break accommodation.

       17.        Warren-Higgins requested a reasonable accommodation in the form of intermittent

FMLA leave. The request included leave for medical appointments and for periods of episodic

incapacitation.     Defendants initially denied, without reason, one of the requests and then

subsequently approved her requests for FMLA and reasonable accommodation in the form of

intermittent leave.

       18.        Defendants, through their management employees, including Maxey, created a

discriminatory and retaliatory hostile work environment for Warren-Higgins. The conduct was

severe or pervasive and altered the terms and conditions of her employment. The hostile actions

included, but are not limited to, interfering with the performance of her job duties, diminishing her

professional role in the workplace, constantly watching her, unwantonly moving her desk, denying

her request for transfer to another team, issuing discipline to her, challenging her use of her

accommodations, and making derogatory comments about her diabetes.

       19.        Defendants unreasonably interfered with Warren-Higgins’ requested accommodation


                                                -3-
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 4 of 9 PageID #: 4



of intermittent leave and placed onerous and cumbersome requirements on her ability to take leave.

       20.     Defendants approved Warren-Higgins’ request for fixed breaks. But, Maxey and

Skidmore then claimed she did not have the requested accommodation. Even after the break

accommodation had been granted, Maxey and Skidmore required that she redo the accommodation

request process. After Maxey and Skidmore were convinced of her approved accommodation,

Maxey told her that she was not receiving any other accommodation because she already received

paid breaks. Skidmore told her that Defendants did not have to give the break accommodation to

her because she was entitled to only one break after working six hours per day.

       21.     After Defendants had granted Warren-Higgins’ leave requests, Maxey and Skidmore

interfered with her accommodations when she attempted to leave for an appointment or take

intermittent leave. On several occasions when Warren-Higgins attempted to go to medical

appointments for her diabetes, Maxey yelled out she was not allowed to call in or leave for her

diabetic FMLA. Maxey also aggressively questioned her multiple times why she was leaving or

taking the day off, even though she had already disclosed she was taking FMLA. Maxey made false

reports to management and human resources employees that Warren-Higgins was leaving the

building without advising her she was leaving or the reason for departure. However, Warren-

Higgins complied each time with Defendants’ notification requirements, including notifying a

supervisor that she was leaving, checking out in the Kronos clock out system (system email

management), submitting her departure in Aspect (system email management), emailing primary

management, and submitting notice in the FMLA Source system (system email management).

       22.     Maxey made derogatory comments about Warren-Higgins to her team members. On

multiple occasions, Maxey rummaged, without permission, through Warren-Higgins’ lunch bag to


                                              -4-
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 5 of 9 PageID #: 5



see what she was eating for the day and then disclosed to the team members what she was eating for

lunch. On one occasion, Maxey disclosed that Warren-Higgins was eating banana pudding while

claiming to have diabetes. Maxey then stated that she did not want to hear anything about how

Warren-Higgins feels sick at times and that she better have “her ass” taking phone calls. On other

occasions, she had show and tell with Warren-Higgins’ lunch and then made derogatory jokes about

her lunch and diabetes.

       23.     Maxey segregated Warren-Higgins from her team members, especially newer team

members. Maxey ordered Warren-Higgins to move her seat away from her and the team members.

Maxey told a new coworker that Warren-Higgins was “bad news.” The coworker reported Maxey’s

comment to Skidmore. Skidmore asked the coworker whether he should do anything further to

address the comment, after Warren-Higgins had already complained about the hostile environment

to Defendants, including Skidmore, Director Shelby Smith (Smith”), and human resources.

       24.     Warren-Higgins complained several times about the disability and retaliatory

harassment to Defendants. Defendants ignored her complaints and took no legitimate action

designed to address her complaints. Because nothing had been done, she filed a formal complaint,

via email, with Defendants’ human resources on or about February 21, 2018. She also submitted an

email, dated February 27, 2018, to human resources complaining about Maxey’s arbitrary movement

of her seat. The day before, she again verbally complained to Skidmore about the harassment.

       25.     Warren-Higgins asked for a transfer to another team in or about February 2018

because of the harassment. Defendants denied her request.

       26.      Maxey, Skidmore, and Smith responded to Warren-Higgins’ complaints with further

harassment and retaliation. They took the unwarranted step of issuing a written corrective action to


                                               -5-
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 6 of 9 PageID #: 6



her on or about February 27, 2018 – less than one week after she had complained. The written

warning had no basis in fact. Skidmore had previously told Warren-Higgins that nearly every

employee had a negative PTO balance because of the computer switch-over of employees from

Indiana University Health Physicians to Indiana University Health. Skidmore told Warren-Higgins

that the PTO did not have to be paid back, that the employees were starting fresh with PTO, and that

the employees would not be reprimanded for a negative balance. She relied on Skidmore’s

representation and took PTO in February 2018 for a diabetic retinal exam. Yet, she received an

occurrence and corrective action when she took the PTO day. The retinal exam was related to her

and her FMLA/requested accommodation, yet Defendants issued discipline to her for this protected

absence. Defendants used her approved accommodation against her.

       27.     Defendants took adverse employment actions against Warren-Higgins because of her

disability, her record of a disability, their perception of her being disabled, and/or her statutorily-

protected conduct.

       28.     All reasons proffered by Defendants for adverse actions they took regarding Warren-

Higgins’ employment are pretextual.

       29.     Warren-Higgins has suffered injury and harm as a result of Defendants’ unlawful

actions, including, but not limited to, emotional distress, inconvenience, humiliation, embarrassment,

anger, disgust, frustration, and similar emotions.

                                             COUNT I

                           DISABILITY DISCRIMINATION – ADA

       30.     Warren-Higgins hereby incorporates paragraphs 1-29 of her Complaint.

       31.     Warren-Higgins asked for reasonable accommodations.


                                                 -6-
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 7 of 9 PageID #: 7



       32.     Defendants unreasonably interfered with Warren-Higgins’ requested accommodations

and used them against her.

       33.     Defendants took adverse employment actions against Warren-Higgins because of her

disability, her record of a disability, and/or their perception of being disabled.

       34.      Defendants’ unlawful actions were intentional, willful, and done in reckless disregard

of Warren-Higgins’ rights as protected by the ADA.

                                             COUNT II

                             DISABILITY HARASSMENT – ADA

       35.     Warren-Higgins hereby incorporates paragraphs 1-34 of her Complaint.

       36.     Defendants created a hostile work environment for Warren-Higgins because of her

disability, her record of a disability, and/or their perception of being disabled.

       37.     Warren-Higgins complained about the hostile work environment to Defendants, but

they took no legitimate action designed to remedy the harassment.

       38.     Defendants’ unlawful actions were intentional, willful, and done in reckless disregard

of Warren-Higgins’ rights as protected by the ADA.

                                             COUNT III

                                      RETALIATION – ADA

       39.     Warren-Higgins hereby incorporates paragraphs 1-38 of her Complaint.

       40.     Warren-Higgins engaged in statutorily-protected conduct when she asked for

reasonable accommodations and complained about the hostile work environment to Defendants.

       41.     Defendants took adverse employment actions against Warren-Higgins, including, but

not limited to, issuing discipline to her and ratcheting up the hostile environment after she engaged


                                                 -7-
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 8 of 9 PageID #: 8



in protected conduct.

       42.     Defendants’ unlawful actions were intentional, willful, and done in reckless disregard

of Warren-Higgins’ rights as protected by the ADA.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff, Shannon Warren-Higgins, by counsel, respectfully requests that

this Court find for her and order that:

       1.      Defendants pay compensatory and punitive damages to Warren-Higgins;

       2.      Defendants rescind any adverse employment actions issued to Warren-Higgins;

       3.      Defendants pay pre- and post-judgment interest to Warren-Higgins;

       4.      Defendants pay Warren-Higgins’ attorneys’ fees and costs incurred in litigating this

action; and

       5.      Defendants pay to Warren-Higgins any and all other legal and/or equitable damages

that this Court determines appropriate and just to grant.

                                                      Respectfully submitted,


                                                      s/ John H. Haskin
                                                      John H. Haskin, Attorney No. 7576-49

                                                      s/ Bradley L. Wilson
                                                      Bradley L. Wilson, Attorney No. 21154-49
                                                      Attorneys for Plaintiff
                                                      Shannon Warren-Higgins

JOHN H. HASKIN & ASSOCIATES
255 North Alabama Street, 2nd Floor
Indianapolis, Indiana 46204
Telephone:      (317)955-9500
Facsimile:      (317)955-2570
Email:          jhaskin@jhaskinlaw.com
                bwilson@jhaskinlaw.com

                                               -8-
Case 1:19-cv-02083-RLY-MJD Document 1 Filed 05/24/19 Page 9 of 9 PageID #: 9



                                 DEMAND FOR JURY TRIAL

       Plaintiff, Shannon Warren-Higgins, by counsel, respectfully requests a jury trial for all issues

deemed triable.

                                                       Respectfully submitted,


                                                       s/ John H. Haskin
                                                       John H. Haskin, Attorney No. 7576-49




                                                -9-
